DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The rejection under section 112(a) is withdrawn in view of Applicant’s amendments limiting the recited agents to those that have written description.

The rejection under section 112(b) is moot since “cancer Vaccine” has been deleted from the claims.

The rejection under section 103 is withdrawn in favor of the following new ground of rejection, which is necessitated by references in the IDS dated 2/14/2022:

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4,7,9,13,15-16,18, 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20130280336 based on an application by Desai et al. in view of:
U.S. Publication No. 20110177088 based on an application by Olive et al. (Olive); or
Berger et al., Clin Cancer Res 2008; 14(10) 2008 (Berger); or
Motzer et al., Journal of Clinical Oncology 33(13) 2015, 1430-1437.

US 336 teaches the recited compositions of rapamycin and albumin, with a second therapeutic agent, to treat hematological malignancies:


    PNG
    media_image1.png
    351
    354
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    231
    428
    media_image2.png
    Greyscale

In particular, nanoparticles comprising rapamycin (also referred to as a "nanoparticle composition") and the carrier protein albumin were shown to significantly inhibit tumor growth in mice with MM1S multiple myeloma tumor xenografts (Example 12B).
US 336 may not explicitly teach anti-PD-1 antibodies for treating hematological malignancies.
Olive:

    PNG
    media_image3.png
    401
    420
    media_image3.png
    Greyscale








Berger:

    PNG
    media_image4.png
    328
    705
    media_image4.png
    Greyscale


Motzer:

    PNG
    media_image5.png
    519
    554
    media_image5.png
    Greyscale

In this way, those of ordinary skill could have co-administered an anti-PD-1 antibody with the rapamycin/albumin nanoparticle of US 336 in a predictable fashion for the purposes of providing a treatment of myeloma or lymphoma.  Specifically, US 336 teaches methods of treating myeloma with the recited nanoparticles of rapamycin and albumin.  The secondary references are added for the proposition that anti-PD-1 antibodies are applicable to this method of treatment since the secondary references teach that particular known technique of using anti-PD-1 antibodies in myeloma or lymphoma treatment was part of the ordinary capabilities of one skilled in the art.  In this manner, those of ordinary skill would have recognized that applying the known technique to other myeloma treatments, such as that taught by US 336, would have yielded predictable results because it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose. The idea of combining them flows logically from their having been individually taught in the prior art. See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  Accordingly, administering anti-PD-1 antibodies in conjunction with a rapamycin/albumin nanoparticle for the treatment of myeloma or lymphoma would have been prima facie obvious.
Regarding any relative or effective amounts of agents, these are result-effective parameters that will affect the pharmacological and pharmacokinetic properties of the final composition.  In this manner, the amount of a specific ingredient in a composition is clearly a result-effective parameter that a person of ordinary skill in the art would routinely optimize.  
Specifically, it would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve a desired results. For any compound, the therapeutically effective dose can be estimated initially either in cell culture assays or in animal models, usually rats, rabbits, dogs, or pigs. The animal model also can be used to determine the appropriate concentration range and route of administration. Such information can then be used to determine useful doses and routes for administration in humans.
Therapeutic efficacy and toxicity, e.g., ED50 (the dose therapeutically effective in 50% of the population) and LD50 (the dose lethal to 50% of the population), can be determined by standard pharmaceutical procedures in cell cultures or experimental animals. The dose ratio of toxic to therapeutic effects is the therapeutic index, and it can be expressed as the ratio, LD50/ED5o. Pharmaceutical compositions which exhibit large therapeutic indices are preferred. The data obtained from cell culture assays and animal studies is used in formulating a range of dosage for human use. The dosage contained in such compositions is preferably within a range of circulating concentrations that include the ED50 with little or no toxicity. The dosage varies within this range depending upon the dosage form employed, sensitivity of the patient, and the route of administration. The exact dosage will be determined by the practitioner, in light of factors related to the subject that requires treatment. Dosage and administration are adjusted to provide sufficient levels of the active ingredient or to maintain the desired effect. Factors which can be taken into account include the severity of the disease state, general health of the subject, age, weight, and gender of the subject, diet, time and frequency of administration, drug combination(s), reaction sensitivities, and tolerance/response to therapy. Long-acting pharmaceutical compositions can be administered once or twice daily every 3 to 4 days, every week, or once every two weeks depending on the half-life and clearance rate of the particular formulation.
Normal dosage amounts can vary from micrograms to 100,000 micrograms, up to a maximum total dose, depending upon the route of administration. Guidance as to particular dosages and methods of delivery is provided in the literature and generally available to practitioners in the art.
In this way, optimization of these parameters is a routine practice, and consequently, would be prima facie obvious, absent factual evidence demonstrating an unexpected benefit of the claimed amount(s).

Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 2/14/2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL J PUTTLITZ whose telephone number is (571)272-0645.  The examiner can normally be reached on Monday to Friday from 9 a.m. to 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's acting supervisor, Misook Yu can be reached at telephone number (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


	
	
	/KARL J PUTTLITZ/           Primary Examiner, Art Unit 1642